Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159497                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TAMARA NAPPIER, as Next Friend of                                                                    Richard H. Bernstein
  TAKARIE NAPPIER, a Minor, and ALL                                                                    Elizabeth T. Clement
  OTHERS SIMILARLY SITUATED,                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 159497
                                                                    COA: 344363
                                                                    Court of Claims: 16-000071-MM
  GOVERNOR, DARNELL EARLEY, DANIEL
  WYANT, LIANE SHEKTER SMITH, BRADLEY
  WURFEL, EDEN VICTORIA WELLS, NANCY
  PEELER, ROBERT SCOTT, NICK LYON and
  GERALD AMBROSE,
            Defendants,
  and
  STEPHEN BUSCH, PATRICK COOK, and
  MICHAEL PRYSBY,
             Defendants-Appellants.
  _________________________________________/

         By order of July 2, 2019, the application for leave to appeal the March 14, 2019
  judgment of the Court of Appeals was held in abeyance for Mays v Governor (Docket
  Nos. 157335-7, 157340-2). On order of the Court, the cases having been decided on July
  29, 2020, ___ Mich ___ (2020), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

          CLEMENT, J., not participating due to her prior involvement as chief legal counsel
  for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
           a1019
                                                                               Clerk